ACCEPTED
                                                                                        06-14-00071-CV
                                                                              SIXTH COURT OF APPEALS
                                                                                   TEXARKANA, TEXAS
                                                                                   3/16/2015 3:06:06 PM
                                                                                        DEBBIE AUTREY
                                                                                                 CLERK


                       No. 06-14-00071-CV
                                                                    FILED IN
                                                             6th COURT OF APPEALS
                   IN THE COURT OF APPEALS FOR            THE TEXARKANA, TEXAS
                       SIXTH DISTRICT OF TEXAS               3/16/2015 3:06:06 PM
                                                                 DEBBIE AUTREY
                            AT TEXARKANA                             Clerk




             IN THE INTEREST OF A. B. O. and E. B. O., Children



           UNOPPOSED SECOND MOTION TO EXTEND TIME FOR FILING
                          BRIEF OF APPELLEE

TO THE HONORABLE COURT OF APPEALS:

      Appellee, MELANIE McMURTRY, files this unopposed second motion

requesting an extension of time to file her Brief of Appellee and would show unto

the Court the following:

                                        I.

      Appellee’s brief was due to be filed on March 11, 2015.

                                        II.

      Appellee’s brief is now complete but counsel was unable to complete it by the

due date due to the following commitments:

      1.     Serving as mediator in Willie Casteel v. Texarkana Newspapers,
             Inc., Cause No. 13-C-0804-202 in the District Court of Bowie
             County, Texas;

      2.     Serving as mediator in Jerry Dudley v. Cody Creighton (Pre-
             Litigation);
      3.     Serving as mediator in Krystal Riddle v. Bob Addison and Tisha
             Addison, Individually and d/b/a Bounce-A-Lot, Cause No.
             13C1199-202 in the District Court of Bowie County, Texas; and

      4.     Research for preparation of response to petitions for review in
             Helen Butts-Tipps, Sue Ethel McEachern, and The Estate of
             Flora L. Thompson, Perry Thompson, Jr., Independent Executor,
             Perry Thompson, Jr. and Sandra Sue Sartain v. Chinn
             Exploration Company, Chinn Family Limited Partnership and
             Cherokee Royalty Syndicate Through its Receiver, Howard P.
             Coughlan, No. 14-0958 in the Supreme Court of Texas.

Further, counsel for Appellee had a non-refundable prepaid family vacation the week

of March 9, 2015.

                                         III.

      Those obligations did not allow counsel adequate time to complete Appellee’s

brief by the due date. However, the undersigned counsel has completed Appellee’s

brief and it is being tendered for filing today, March 16, 2015.

                                         IV.

      Counsel, therefore, respectfully requests an extension of time to file Appellee’s

brief on the date of receipt.

      WHEREFORE,          PREMISES       CONSIDERED,          Appellee,    MELANIE

McMURTY, respectfully requests that the Court grant this unopposed motion and

extend the deadline for her brief to the date of reception.




Unopposed Second Motion to Extend Time
for Filing Brief of Appellee – Page 2
                                         Respectfully submitted,


                                           /s/ John R. Mercy
                                         John R. Mercy
                                         Texas State Bar No. 13947200
                                         MERCY p CARTER p TIDWELL, L.L.P.
                                         1724 Galleria Oaks Drive
                                         Texarkana, TX 75503
                                         Telephone: (903) 794-9419
                                         Facsimile: (903) 794-1268
                                         E-mail: jmercy@texarkanalawyers.com

                                         ATTORNEY FOR APPELLEE


                          CERTIFICATE OF CONFERENCE

      I have contacted Lisa McPherson, Attorney for Appellant, regarding the relief
sought by this motion and she has no objection to the motion.


                                           /s/ John R. Mercy
                                         John R. Mercy


                                 CERTIFICATE OF SERVICE

     I hereby certify that a true and correct copy of the foregoing Unopposed Second
Motion to Extend Time for Filing Brief of Appellee has been forwarded to:

      Mr. Brent M. Langdon                           Email: blangdon@ldatty.com
      Ms. Lisa McPherson                             Email: lisam@ldatty.com
      LANGDON n DAVIS, LLP
      5902 Summerfield, Ste. A
      Texarkana, TX 75503



Unopposed Second Motion to Extend Time
for Filing Brief of Appellee – Page 3
      Mr. Chad Cable                                Email: chadcable@yahoo.com
      CHAD CABLE LAW OFFICES
      323 Gilmer Street
      Sulphur Springs, TX 75482

on this the 16th day of March, 2015.


                                           /s/ John R. Mercy
                                         John R. Mercy




Unopposed Second Motion to Extend Time
for Filing Brief of Appellee – Page 4